Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered. Claims 1, 7, 8, and 15 have been amended; Claims 5-6, 12-13, 19, and 23 have been cancelled. Claims 1-4, 7-11, 14-18, and 20-22 are currently pending.
                                                                      Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 03, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                              Response to Arguments
Applicant's amendments filed 07/01/2022 to the claims have overcome the  35 U.S.C. § 101 rejection previously set forth in the Final Rejection mailed on 03/04/2022.
Applicant’s arguments and amendments, see pages 7-8, filed July 1, 2022, with respect to the 35 U.S.C. § 112 rejection have been considered and are persuasive.  The 35 U.S.C. § 112 rejection of claims 1-4, 6-11, 13-18, and 20-23  has been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) under 35 U.S.C. §103 have been fully considered. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.                                                       
                                                Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth et al (US-20170293296-A1) (“Stenneth”) in view of Tam et al (US-20200080853-A1)(“Tam”) and  Kim  et al (US-20200073408-A1) (“Kim ”).
 As per Claim 1, Stenneth discloses a method (Para. [0032]) comprising: 
  receiving an indication of a platooning request along a road segment from a vehicle (Stenneth see at least Para. [0045] which discloses “vehicles traveling along a route may request to join a platoon.”); 
 retrieving, from a database, restrictions relating to platooning along the road segment (Stenneth see at least Para.[0043] which discloses “certain sections of roads may be in appropriate for platooning. Roadways with narrow lanes, construction, or weather-related conditions such as black ice or snow may be deemed inappropriate for operation of platoons of vehicles. Further, road closures, detours, roadway restrictions, etc. may be determined by the platoon matching exchange to be inappropriate for operation of platoons of vehicles.”); 
 analyzing information relating to dynamic factors associated with the road segment (Stenneth see at least Para. [0043] which discloses “the platoon matching exchange may evaluate roadway conditions (weather, construction, accidents, closures, etc.) to determine the appropriateness of operation of platoons of vehicles.”); 
 generating platooning information based on a combination of restrictions relating to platooning along the road segment and the dynamic factors associated with the road segment (Stenneth see at least Para. [0046] which discloses “the platoon matching exchange may evaluate the compatibility of vehicles with each other to determine if they would be appropriate to be combined into a platoon. Passenger cars may not be compatible with large cargo trucks in terms of size, speed, etc.” ); 
 Stenneth discloses at Para. [0043] that “information regarding the roadways may be communicated in real time to user devices 10, 16 and/or to server 12” and in Para. [0023] that a user device is “a personal digital assistant (PDA), mobile telephone, smartphone, laptop computer, tablet computer, vehicle navigation system, or any combination of the aforementioned, and other types of voice and text communications systems.”
Stenneth does not explicitly disclose but Tam discloses providing for display of the platooning information on a graphical user interface depicting the road segment ( Tam at Figure 5A - 5B discloses a graphical user “interface 500 [that] may include a map 510, directions 520, rendezvous location 430, an estimated time of arrival 540 at rendezvous location 430, and information about another vehicle 550” so as to form a platoon formation. Tam at Para. [0076] discloses a route and rendezvous location to start the platooning.)
In this way, the system of Tam includes providing instructions to vehicles to form a platoon based on platoon parameters like location and route. See Para, [0096]. Like Stenneth, Tam is concerned with a processing system  that selects two or more vehicles, based on a set of selection parameters, to form a platoon of vehicles that travel in a coordinate arrangement,
Therefore, from the teaching of Stenneth and Tam, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teaching of Tam  to the system of Stenneth since doing so would enhance the system by including instructions such as the rendezvous point located on a displayed map to vehicles to form a platoon based on the platoon parameters. 
Stenneth and Tam do not explicitly disclose displaying the platooning information for a road segment at a user interface.
Kim  in the same field of endeavor discloses a method and system configured to control platooning based on vehicle and road information. See Abstract and Figure 3. Kim further discloses in Para. [0077] that a user is provided with information such as  “location information, map information, information about a road where the vehicle is traveling, and the like to the platooning controller 100”.
In particular, Kim discloses wherein the platooning information comprises platooning rules for the depicted road segment (Kim  at Para. [0054] discloses “display 130 may display the platooning control vehicle information table generated by the processor 140. The displayed vehicle information may include a platoon formation order, associated with platooning, or the like.” Additionally, see Figure 4, vehicle information table 411.),
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have used the information display of Kim  with the autonomous vehicle train formation of Stenneth as modified by Tam, since Kim  states in paragraph [0007] that such a modification would result in an increase in the efficiency of the platooning vehicles.
 providing route guidance to the vehicle, wherein the route guidance incorporates the platooning information (Stenneth see the last feature of Claim 1 and Para.[0039] which discloses “align routes of vehicles to find the optimal platoons for each vehicle to join. Vehicles may begin in substantially different locations, and have vastly different destinations. However, their routes may align for a portion of their respective trips.”).  
causing the vehicle to be controlled at least semi-autonomously based, at least in part, on the route guidance provided (Stenneth see at least Para. [0021] which discloses “supports communication between vehicles may be used to facilitate the joining and departing of vehicles from platoons, along with determining the appropriate platoon for a vehicle to join” and Para. [0045] which discloses “the platoon matching exchange may direct the truck 42 to join the platoon 40”.   Stenneth at Para. [0049] discloses that vehicles “in the platoon may operate differently, such that one vehicle that is fully autonomous may receive an indication that they are to decrease speed from the leader or the platoon matching exchange, while another vehicle in the platoon may be semi-autonomous and may have reactionary deceleration based on the actual speed of the vehicle that it is following ). 
As per Claim 2, Stenneth, Tam,  and Kim  disclose a method wherein the indication of a platooning request along the road segment from the vehicle comprises vehicle-specific information (Stenneth see at least Para. [0044] which discloses “determine platoon sizes that may be appropriate for certain roads or road conditions” and type of vehicles for joining “the platoon matching exchange may be aware of the size and type of vehicles traveling along routes and may use this understanding to determine if the vehicle should join a platoon or not”.), wherein retrieving, from the database, restrictions relating to platooning along the road segment comprises analyzing the restrictions relating to platooning along the road segment based, at least in part, on the vehicle- specific information ( Stenneth see at least Para. [0046] which discloses “the platoon matching exchange may evaluate the compatibility of vehicles with each other to determine if they would be appropriate to be combined into a platoon. Passenger cars may not be compatible with large cargo trucks in terms of size, speed, etc. The platoon matching exchange may optionally consider fuel economy savings in determining a platoon.”).  
As per Claim 3, Stenneth, Tam,  and Kim  disclose a method wherein the vehicle-specific information comprises at least one of vehicle size, vehicle type, cargo type, or vehicle weight (Stenneth see at least Para. [0034] which discloses “vehicle dynamics properties (e.g., size, shape, frontal area, drag coefficient, weight, etc.), and preferences regarding a drafting train type.”).  
As per Claim 4, Stenneth, Tam,  and Kim  disclose discloses a method wherein the dynamic factors associated with the road segment comprise one or more of: traffic, weather, road construction, or time of day (Stenneth see at least Para. [0048] which discloses “platoon density can be determined based on time of day, weather, road characteristics (straight/curvy, flat/steep grade, etc.), and spatial constraints (e.g., a bounding box).”).  
As per Claim 7, Stenneth, Tam,  and Kim  disclose a method wherein providing route guidance to the vehicle comprises providing for instructions for joining a platoon along the road segment (Stenneth see at least Para. [0021] which discloses “supports communication between vehicles may be used to facilitate the joining and departing of vehicles from platoons, along with determining the appropriate platoon for a vehicle to join” and Para. [0045] which discloses “the platoon matching exchange may direct the truck 42 to join the platoon 40”.) .  
As per Claim 8, Stenneth discloses an apparatus comprising at least one processor (Para. [0017]) to at least:
 receive an indication of a platooning request along a road segment from a vehicle (Stenneth see at least Para. [0045] which discloses “vehicles traveling along a route may request to join a platoon.”); 
 retrieve, from a database, restrictions relating to platooning along the road segment (Stenneth see at least Para.[0043] which discloses “certain sections of roads may be in appropriate for platooning. Roadways with narrow lanes, construction, or weather-related conditions such as black ice or snow may be deemed inappropriate for operation of platoons of vehicles. Further, road closures, detours, roadway restrictions, etc. may be determined by the platoon matching exchange to be inappropriate for operation of platoons of vehicles.”); 
 analyze information relating to dynamic factors associated with the road segment (Stenneth see at least Para. [0043] which discloses “the platoon matching exchange may evaluate roadway conditions (weather, construction, accidents, closures, etc.) to determine the appropriateness of operation of platoons of vehicles.”); 
 generate platooning information based on a combination of restrictions relating to platooning along the road segment and dynamic factors associated with the road segment (Stenneth see at least Para. [0046] which discloses “the platoon matching exchange may evaluate the compatibility of vehicles with each other to determine if they would be appropriate to be combined into a platoon. Passenger cars may not be compatible with large cargo trucks in terms of size, speed, etc.” );  
Stenneth discloses at Para. [0043] that “information regarding the roadways may be communicated in real time to user devices 10, 16 and/or to server 12” and in Para. [0023] that a user device is “a personal digital assistant (PDA), mobile telephone, smartphone, laptop computer, tablet computer, vehicle navigation system, or any combination of the aforementioned, and other types of voice and text communications systems.”
Stenneth does not explicitly disclose but Tam a process to provide for display of the platooning information on a graphical user interface depicting the road segment ( Tam at Figure 5A - 5B discloses a graphical user “interface 500 [that] may include a map 510, directions 520, rendezvous location 430, an estimated time of arrival 540 at rendezvous location 430, and information about another vehicle 550” so as to form a platoon formation. Tam at Para. [0076] discloses a route and rendezvous location to start the platooning.)
In this way, the system of Tam includes providing instructions to vehicles to form a platoon based on platoon parameters like location and route. See Para, [0096]. Like Stenneth, Tam is concerned with a processing system  that selects two or more vehicles, based on a set of selection parameters, to form a platoon of vehicles that travel in a coordinate arrangement,
Therefore, from the teaching of Stenneth and Tam, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teaching of Tam  to the system of Stenneth since doing so would enhance the system by including instructions such as the rendezvous point located on a displayed map to vehicles to form a platoon based on the platoon parameters. 
Stenneth and Tam do not explicitly disclose displaying the platooning information for a road segment at a user interface.
Kim  in the same field of endeavor discloses a method and system configured to control platooning based on vehicle and road information. See Abstract and Figure 3.  Kim further discloses in Para. [0077] that a user is provided with information such as  “location information, map information, information about a road where the vehicle is traveling, and the like to the platooning controller 100”.
In particular, Kim discloses wherein the platooning information comprises platooning rules for the depicted road segment (Kim  at Para. [0054] discloses “display 130 may display the platooning control vehicle information table generated by the processor 140. The displayed vehicle information may include a platoon formation order, associated with platooning, or the like.” Additionally, see Figure 4, vehicle information table 411.),
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have used the information display of Kim  with the autonomous vehicle train formation of Stenneth as modified by Tam, since Kim  states in paragraph [0007] that such a modification would result in an increase in the efficiency of the platooning vehicles.
  provide route guidance to the vehicle, wherein the route guidance incorporates the platooning information (Stenneth see the last feature of Claim 1 and Para.[0039] which discloses “align routes of vehicles to find the optimal platoons for each vehicle to join. Vehicles may begin in substantially different locations, and have vastly different destinations. However, their routes may align for a portion of their respective trips.”).  
cause the vehicle to be controlled at least semi-autonomously based, at least in part, on the route guidance provided (Stenneth see at least Para. [0021] which discloses “supports communication between vehicles may be used to facilitate the joining and departing of vehicles from platoons, along with determining the appropriate platoon for a vehicle to join” and Para. [0045] which discloses “the platoon matching exchange may direct the truck 42 to join the platoon 40”.   Stenneth at Para. [0049] discloses that vehicles “in the platoon may operate differently, such that one vehicle that is fully autonomous may receive an indication that they are to decrease speed from the leader or the platoon matching exchange, while another vehicle in the platoon may be semi-autonomous and may have reactionary deceleration based on the actual speed of the vehicle that it is following ). 
As per Claim 9, Stenneth, Tam,  and Kim disclose an apparatus wherein the indication of a platooning request along the road segment from the vehicle comprises vehicle-specific information (Stenneth see at least Para. [0044] which discloses “determine platoon sizes that may be appropriate for certain roads or road conditions” and type of vehicles for joining “the platoon matching exchange may be aware of the size and type of vehicles traveling along routes and may use this understanding to determine if the vehicle should join a platoon or not”.), wherein causing the apparatus to retrieve, from the database, restrictions relating to platooning along the road segment comprises causing the apparatus to analyze the restrictions relating to platooning along the road segment based, at least in part, on the vehicle-specific information ( Stenneth see at least Para. [0046] which discloses “the platoon matching exchange may evaluate the compatibility of vehicles with each other to determine if they would be appropriate to be combined into a platoon. Passenger cars may not be compatible with large cargo trucks in terms of size, speed, etc. The platoon matching exchange may optionally consider fuel economy savings in determining a platoon.”).  
As per Claim 10, Stenneth, Tam,  and Kim disclose an apparatus wherein the vehicle-specific information comprises at least one of vehicle size, vehicle type, cargo type, or vehicle weight (Stenneth see at least Para. [0034] which discloses “vehicle dynamics properties (e.g., size, shape, frontal area, drag coefficient, weight, etc.), and preferences regarding a drafting train type.”).  
As per Claim 11, Stenneth, Tam,  and Kim disclose an apparatus wherein the dynamic factors associated with the road segment comprise one or more of. traffic, weather, road construction, or time of day (Stenneth see at least Para. [0048] which discloses “platoon density can be determined based on time of day, weather, road characteristics (straight/curvy, flat/steep grade, etc.), and spatial constraints (e.g., a bounding box).”).  
As per Claim 14, Stenneth, Tam,  and Kim disclose an apparatus wherein causing the apparatus to provide route guidance to the vehicle comprises causing the apparatus to provide for instructions for joining a platoon along the road segment (Stenneth see at least Para. [0021] which discloses “supports communication between vehicles may be used to facilitate the joining and departing of vehicles from platoons, along with determining the appropriate platoon for a vehicle to join” and Para. [0045] which discloses “the platoon matching exchange may direct the truck 42 to join the platoon 40”.).  
As per Claim 15, Stenneth discloses a computer program product comprising instructions (Para. [0007]) to: 
receive an indication of a platooning request along a road segment from a vehicle (Stenneth see at least Para. [0045] which discloses “vehicles traveling along a route may request to join a platoon.”); 
 retrieve, from a database, restrictions relating to platooning along the road segment (Stenneth see at least Para.[0043] which discloses “certain sections of roads may be in appropriate for platooning. Roadways with narrow lanes, construction, or weather-related conditions such as black ice or snow may be deemed inappropriate for operation of platoons of vehicles. Further, road closures, detours, roadway restrictions, etc. may be determined by the platoon matching exchange to be inappropriate for operation of platoons of vehicles.”); 
 analyze information relating to dynamic factors associated with the road segment (Stenneth see at least Para. [0043] which discloses “the platoon matching exchange may evaluate roadway conditions (weather, construction, accidents, closures, etc.) to determine the appropriateness of operation of platoons of vehicles.”); 
 generate platooning information based on a combination of restrictions relating to platooning along the road segment and dynamic factors associated with the road segment (Stenneth see at least Para. [0046] which discloses “the platoon matching exchange may evaluate the compatibility of vehicles with each other to determine if they would be appropriate to be combined into a platoon. Passenger cars may not be compatible with large cargo trucks in terms of size, speed, etc.” ); 
Stenneth discloses at Para. [0043] that “information regarding the roadways may be communicated in real time to user devices 10, 16 and/or to server 12” and in Para. [0023] that a user device is “a personal digital assistant (PDA), mobile telephone, smartphone, laptop computer, tablet computer, vehicle navigation system, or any combination of the aforementioned, and other types of voice and text communications systems.”
Stenneth does not explicitly disclose but Tam a process to provide for display of the platooning information on a graphical user interface depicting the road segment ( Tam at Figure 5A - 5B discloses a graphical user “interface 500 [that] may include a map 510, directions 520, rendezvous location 430, an estimated time of arrival 540 at rendezvous location 430, and information about another vehicle 550” so as to form a platoon formation. Tam at Para. [0076] discloses a route and rendezvous location to start the platooning.)
In this way, the system of Tam includes providing instructions to vehicles to form a platoon based on platoon parameters like location and route. See Para, [0096]. Like Stenneth, Tam is concerned with a processing system  that selects two or more vehicles, based on a set of selection parameters, to form a platoon of vehicles that travel in a coordinate arrangement,
Therefore, from the teaching of Stenneth and Tam, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teaching of Tam  to the system of Stenneth since doing so would enhance the system by including instructions such as the rendezvous point located on a displayed map to vehicles to form a platoon based on the platoon parameters. 
Stenneth and Tam do not explicitly disclose displaying the platooning information for a road segment at a user interface.
Kim  in the same field of endeavor discloses a method and system configured to control platooning based on vehicle and road information. See Abstract and Figure 3.  Kim further discloses in Para. [0077] that a user is provided with information such as  “location information, map information, information about a road where the vehicle is traveling, and the like to the platooning controller 100”.
In particular, Kim discloses wherein the platooning information comprises platooning rules for the depicted road segment (Kim  at Para. [0054] discloses “display 130 may display the platooning control vehicle information table generated by the processor 140. The displayed vehicle information may include a platoon formation order, associated with platooning, or the like.” Additionally, see Figure 4, vehicle information table 411.),
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have used the information display of Kim  with the autonomous vehicle train formation of Stenneth as modified by Tam, since Kim  states in paragraph [0007] that such a modification would result in an increase in the efficiency of the platooning vehicles.
  provide route guidance to the vehicle, wherein the route guidance incorporates the platooning information (Stenneth see the last feature of Claim 1 and Para.[0039] which discloses “align routes of vehicles to find the optimal platoons for each vehicle to join. Vehicles may begin in substantially different locations, and have vastly different destinations. However, their routes may align for a portion of their respective trips.”).  and 4 of 17 LEGAL02/41779177v1Appl. No.: 16/689,158 
Amdt. dated July 1, 2022 Attorney Docket No.: 064359/535226 Reply to Office Action of March 4, 2022 cause the vehicle to be controlled at least semi-autonomously based, at least in part, on the route guidance provided (Stenneth see at least Para. [0021] which discloses “supports communication between vehicles may be used to facilitate the joining and departing of vehicles from platoons, along with determining the appropriate platoon for a vehicle to join” and Para. [0045] which discloses “the platoon matching exchange may direct the truck 42 to join the platoon 40”.   Stenneth at Para. [0049] discloses that vehicles “in the platoon may operate differently, such that one vehicle that is fully autonomous may receive an indication that they are to decrease speed from the leader or the platoon matching exchange, while another vehicle in the platoon may be semi-autonomous and may have reactionary deceleration based on the actual speed of the vehicle that it is following ). 
As per Claim 16, Stenneth, Tam,  and Kim  disclose a computer program product wherein the indication of a platooning request along the road segment from the vehicle comprises vehicle-specific information (Stenneth see at least Para. [0044] which discloses “determine platoon sizes that may be appropriate for certain roads or road conditions” and type of vehicles for joining “the platoon matching exchange may be aware of the size and type of vehicles traveling along routes and may use this understanding to determine if the vehicle should join a platoon or not”.), wherein the program code instructions to retrieve, from the database, restrictions relating to platooning along the road segment comprises program code instructions to analyze the restrictions relating to platooning along the road segment based, at least in part, on the vehicle-specific information ( Stenneth see at least Para. [0046] which discloses “the platoon matching exchange may evaluate the compatibility of vehicles with each other to determine if they would be appropriate to be combined into a platoon. Passenger cars may not be compatible with large cargo trucks in terms of size, speed, etc. The platoon matching exchange may optionally consider fuel economy savings in determining a platoon.”).  
As per Claim 17, Stenneth, Tam,  and Kim  disclose a computer program product wherein the vehicle-specific information comprises at least one of vehicle size, vehicle type, cargo type, or vehicle weight (Stenneth see at least Para. [0034] which discloses “vehicle dynamics properties (e.g., size, shape, frontal area, drag coefficient, weight, etc.), and preferences regarding a drafting train type.”).  
As per Claim 18, Stenneth, Tam,  and Kim disclose a computer program product wherein the dynamic factors associated with the road segment comprise one or more of. traffic, weather, road construction, or time of day (Stenneth see at least Para. [0048] which discloses “platoon density can be determined based on time of day, weather, road characteristics (straight/curvy, flat/steep grade, etc.), and spatial constraints (e.g., a bounding box).”).  
As per Claim 20, Stenneth, Tam,  and Kim  disclose a computer program product wherein the program code instructions to provide route guidance to the vehicle comprises program code instructions to provide platooning information for at least semi-autonomous vehicle control along the road segment (Stenneth see at least Para. [0021] which discloses “facilitate the grouping of vehicles into platoons, and in the case of fully autonomous, driverless vehicles, may also control the vehicles to join them to platoons.”).  
As per Claim 21, Stenneth, Tam,  and Kim  disclose a method,  wherein the platooning information comprises: static information associated with the road segment (Kim  at Fig. 4, table 412, road type), wherein static information remains constant (Kim  at Fig 4 road type would be static since it would not change.) ; semi-dynamic information associated with the road segment (Kim  at Figure 4, table 412, traffic is conditional on road events.), wherein semi-dynamic information comprises information that is associated with the road segment for a predetermined period of time (Kim  at Figure 4, the row for traffic relates to the road.); and dynamic information associated with the road segment, wherein dynamic information comprises information affecting the road segment temporarily (Kim  at Figure 4 the fields concerning weather and temperature is likely temporary.) .
As per Claim 22, Stenneth, Tam,  and Kim disclose a method, wherein providing for display of the platooning information on the graphical user interface depicting the road segment comprises providing for display of the platooning information and an indication of the road segment on the graphical user interface (Kim  at Para. [0077] discloses that “navigation device 240 of FIG. 2 may provide location information, map information, information about a road where the vehicle is traveling, and the like to the platooning controller 100.”).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
                Schubert et al (US-9940840-B1) discloses a system for smart platooning of vehicle where  a computing system determines a subset of the plurality of vehicles that are within a threshold distance of each other and have respective travel routes that at least partially overlap to form a platoon of vehicles that travel in a coordinated arrangement.  See Abstract and Figures 4-9.
                    Andrew J. Pilkington (US-20180188745-A1) discloses a system for platooning where parameters relating to external conditions are used together with vehicle physical characteristics to select an optimized distance between vehicle pairs traveling as a platoon.  Further, when no external condition restrictions exist, the platoon vehicles follow at the shortest distance to maximize fuel economy. See Abstract and Figures 3 & 5.
                     Upali Mudalige (US-20100256836-A1) method for managing autonomous vehicle traveling in a platoon by monitoring a trajectory of a host vehicle based upon a global positioning device within the host vehicle and by monitoring  wireless communication between the host vehicle and a plurality of target vehicles.  See Abstract and  Figures 1-5.
                        Jong Lim (US-20190176783-A1) discloses a  system and method for displaying platoon formation with accompanying braking distance restrictions. See Abstract and Figures 1-2.
                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661 
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661